Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Achieving High-Definition Expression of a Surface of an Object and Reduction of Image Generation Time.
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 'acquisition unit', 'setting unit', 'generation unit', 'display control unit', 'display unit', and 'receiving unit' in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

    PNG
    media_image1.png
    318
    692
    media_image1.png
    Greyscale

The Examiner notes that the instant specification discloses “Fig. 2 is a block diagram illustrating the functional configuration of the information processing apparatus 1. The CPU 101 functions as the functional configuration shown in Fig. 2 by executing programs stored in the ROM 102 or the HDD 112 using the RAM 103 as a work memory. … The information processing apparatus 1 includes an acquisition unit 201, a setting unit 202, a generation unit 203, and a display control unit 204. The acquisition unit 201 obtains object data from a storage device, such as the HDD 112, according user's instructions” (¶ [0017] – [0018]). The Examiner is interpreting the various units 201-204 that correspond to the recited units in the instant claims to be embodied with the structure that is CPU 101 as disclosed in the instant specification and depicted in at least FIG. 1.
The Examiner notes that the instant specification discloses “The CPU 101 displays a graphical user interface (GUI) provided according the programs on the display 2 and receives user's instructions received via the input device 110 as inputs.” (¶ [0016]). The Examiner is interpreting the display unit to be embodied with the structure that is display 2, and is also interpreting the receiving unit to be embodied with the structure that is input device 110, both as disclosed in the specification and depicted in FIG. 1.
Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. PG-PUB 2004/0207662, 'ANDERSON').
Regarding claim 11, ANDERSON disclose an information processing apparatus comprising: 
a receiving unit configured to receive an instruction to change display magnification of an image including an object (ANDERSON; ¶ 0025; “… the interface controller 104 is configured to control the graphical user interface 108 to allow a user to select one of the wireframe model representations (e.g., by double-clicking over it with a mouse) and to generate a "dedicated visual representation" pertaining to the fabrication progress of only the [3-D] object [‘image including an object’] corresponding to the selected wireframe model representation. Referring to FIG. 2A, an example of such a dedicated visual representation 200 has a top header or tool bar section 210 which includes a minimize icon 212, a maximize icon 214 [‘change display magnification of an image’] … These icons are actuated employing a user input mechanism such as a keyboard, mouse, voice activation, etc. [‘receiving unit configured to receive an instruction’] The dedicated visual representation 200 also has a main section 230, in which the selected wireframe model representation 240 is presented.”); and 
a display unit configured to display an image including an object of a shape according the specified display magnification (ANDERSON; ¶ 0027; “… the interface controller 104 (FIG. 1) is configured to control the graphical user interface 108 to allow the user to resize and/or reposition the dedicated visual representation 200 [‘an image including an object of a shape’] within a display area (such as the monitor 106) [‘display unit configured to display’]. … a user can reposition the dedicated visual representation 200 within the monitor 106 by "grabbing and dragging" the top header or tool bar section 210. … a user can resize the dedicated visual representation 200 as desired by "grabbing and dragging" one or more of the left border section 232, the bottom border 234 and the right border 236. … by actuating the minimize icon 212, the dedicated visual representation 200 is reduced to a small window 260 (FIG. 2B) [‘according the specified display magnification’] for ongoing monitoring of the build progress while still working in other windows.”).
Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. PG-PUB 2012/0182298, 'SUN') in view of ANDERSON.
Regarding claim 12, SUN discloses a method for image processing for generating an image to be displayed, based on shape data indicating a shape of an object and surface characteristics data indicating surface characteristics of the object, the method comprising: 
obtaining a plurality of pieces of the shape data with different resolutions (SUN; FIG. 1; ¶ 0016; “… three of a plurality of spherical mesh topologies 10 to implement a predetermined number of discrete levels of detail may be used … Only three topologies are depicted to illustrate increasing level of detail from left to right. Each mesh topology includes a plurality of faces 12 that are idealized and simplified as flat surfaces. … each mesh topology is made up of a plurality of planar faces representing a given resolution [‘plurality of pieces of the shape data’]’]. Each abutting planar face represents a roughly similarly sized and shaped spherical (i.e. non-planar) section, called a patch, of the actual spherical object.”) and the surface characteristics data (SUN; ¶ 0028-29; “The patch tessellation 20 adds the samples to the edges and inside the patch and connects the points into triangles that are sent to the renderer. The patch evaluation 24 computes the position and the normal vector of each of the sample points using displacement mapping. Displacement mapping is the adjustment from a coarse mesh LOD to a fine detailed mesh LOD. … displacement mapping is the adjustment from the perfect sphere to the actual topography of elevation in the real world” [The Examiner notes that the instant specification discloses that “the surface characteristics data … includes … a normal vector map. (¶ [0019])]); 
([ANDERSON discloses this.]); and 
generating the image to be displayed, based on one of the plurality of pieces of shape data according to the display area and the surface characteristics data (SUN; ¶ 0028; “The patch tessellation 20 adds the samples to the edges and inside the patch [‘one of the plurality of pieces of shape data’] and connects the points into triangles that are sent to the renderer. The patch evaluation 24 computes the position and the normal vector of each of the sample points using displacement mapping” ¶ 0046; “… the positions and normal vectors of the tessellated points [‘surface characteristics data’] are computed by displacement mapping elevation data during patch evaluation and fed to the rendering engine [‘generating the image to be displayed’].”).

    PNG
    media_image2.png
    329
    879
    media_image2.png
    Greyscale

SUN does not explicitly disclose setting a display area including at least part of the object, which ANDERSON discloses (ANDERSON; FIGS. 1, 2A, 2B; ¶ 0025; “The dedicated visual representation 200 also has a main section 230, in which the selected wireframe model representation 240 is presented. … the dedicated visual representation 200 also has a left border 232, a bottom border 234 and a right border 236 which are positioned around the main section 230 as shown. Optionally, human-readable indicia 250 are also presented in conjunction with the selected wireframe model representation 240. In FIG. 2A, the … selected wireframe model representation 240 is a partially-filled wireframe model representation of a car, the fabrication of which is 60% completed [‘including at least part of the object’] (as also indicated by the human-readable indicia 250).”; ¶ 0027; “… the interface controller 104 … … controls the [GUI] 108 to allow the user to resize and/or reposition the dedicated visual representation 200 [‘setting a display area’] within a display area (such as the monitor 106). … a user can reposition the dedicated visual representation 200 within the monitor 106 by "grabbing and dragging" the top header or tool bar section 210. Similarly, a user can resize the dedicated visual representation 200 as desired by "grabbing and dragging" … the left border section 232, the bottom border 234 and the right border 236. … by actuating the minimize icon 212, the dedicated visual representation 200 is reduced to a small window 260 (FIG. 2B) for ongoing monitoring of the build progress while still working in other windows. … the present invention … provides a visual representation of 3D object fabrication progress while simultaneously allowing the viewer to use other software programs such as word processors, browsers, etc.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method for image processing for generating an image to be displayed of SUN to include the setting a display area including at least part of the object of ANDERSON. The motivation for this modification could have been to create a wireframe model representation of a 3D object, wherein more or less resolution in approximating the exterior surface of the 3D object can be achieved by increasing or decreasing the number of slices, which are horizontal/vertical planes which represent cross-sections of the 3D object (ANDERSON; ¶ [0022]).
Independent claim 1 recites essentially the same limitations as those recited in independent claim 12; therefore, the same motivation to combine references is maintained.
Regarding claim 1, SUN-ANDERSON disclose an information processing apparatus (SUN; FIG. 9; ¶ 0087; “The computer system 130 … may include a hard drive 134 and a removable medium 136, coupled by a bus 104 to a chipset core logic 110. A keyboard and mouse 120, or other conventional components, may be coupled to the chipset core logic via bus 108. The core logic may couple to the graphics processor 112, via a bus 105, and the main or host processor 100 … In one embodiment, the host processor implements the geometrical processing described herein. In another embodiment, the graphics processor may be integrated with the host processor. The graphics processor 112 may also be coupled by a bus 106 to a frame buffer 114. The frame buffer 114 may be coupled by a bus 107 to a display screen 118. … a graphics processor 112 may be a multi-threaded, multi-core parallel processor using single instruction multiple data (SIMD) architecture.”) … ([The remaining limitations are essentially similar to those recited in claim 12. The acquisition/setting/generation units are analyzed previously in the Claim Interpretation section above, wherein the various units are embodied structurally as CPU 101.]).
Independent claim 13 recites, after the preamble, exactly the same limitations as those recited in independent claim 12; therefore, the same motivation to combine references is maintained.
Regarding claim 13, SUN-ANDERSON disclose a non-transitory computer-readable storage medium [that is] storing instructions that, when executed by a computer (SUN; FIGS. 2, 8-9; ¶ 0088-89; “In the case of a software implementation, the pertinent code 139 may be stored in any suitable semiconductor, magnetic, or optical memory, including the main memory 132 or any available memory within the graphics processor. … the code to perform the sequences … may be stored in a non-transitory machine or computer readable medium, such as the memory 132 or the graphics processor 112, and may be executed by the processor 100 or the graphics processor 112 … … a non-transitory computer readable medium, such as a semiconductor memory, a magnetic memory, or an optical memory may be used to store instructions and may be executed by a processor to implement the sequences …”), cause the computer to perform … ([The remaining limitations are repeated verbatim from those recited in claim 12.]).

    PNG
    media_image2.png
    329
    879
    media_image2.png
    Greyscale

Regarding claim 2, SUN-ANDERSON disclose the information processing apparatus according to Claim 1, wherein, to generate the image to be displayed, when the display area is a first display area, the generation unit uses first shape data, and when the display area is a second display area smaller than the first display area, uses second shape data with resolution lower than resolution of the first shape data (ANDERSON; FIGS. 2A, 2B; [The Examiner asserts that element 230 of FIG. 2A is analogous to ‘a first display area’ and that element 260 of FIG. 2B is analogous to ‘a second display area smaller than the first display area’] ¶ 0022; “… it should be appreciated that more or less resolution [‘using second shape data with resolution lower than resolution of the first shape data’] in approximating the exterior surface of the 3D object can be effected by increasing or decreasing the number of slices.”).
Regarding claim 10, SUN-ANDERSON disclose the information processing apparatus according to Claim 1, further comprising a display control unit configured to display the image to be displayed on a display unit (SUN; ¶ 0087; “… the graphics processor may be integrated with the host processor. The graphics processor 112 [‘display control unit’] may also be coupled by a bus 106 to a frame buffer 114. The frame buffer 114 may be coupled by a bus 107 to a display screen 118 [‘display unit’]. … a graphics processor 112 may be a multi-threaded, multi-core parallel processor using single instruction multiple data (SIMD) architecture. … the graphics processor may be used for shading and lighting”).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ANDERSON as applied to claim 1 above, and further in view of Lee et al. (U.S. PG-PUB 2015/0020024, 'LEE').
Regarding claim 3, SUN-ANDERSON disclose the information processing apparatus according to Claim 1; however, SUN-ANDERSON do not explicitly disclose that the setting unit sets the display area based on an instruction to zoom-in or -out on display from a user, which LEE discloses (LEE; ¶ 0048; “When device 10 switches to the screen zoom mode, the user may be informed of the mode switch through display information. … as illustrated in FIG. 7A, the electronic device may display in a set display area an image 702 that indicates the switching to the screen zoom mode. Image 702 contains both a `+` and a `-`, indicating that either a zoom-in or a zoom-out is possible via a suitable pen movement [‘instruction … from a user’]. Alternatively, as illustrated in FIG. 7B, the electronic device may display in a set display area an image 704 indicating that the screen is currently being zoomed in, or as illustrated in FIG. 7C, the electronic device may display in a set display area an image 706 indicating that the screen is currently being zoomed out.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 1 of SUN-ANDERSON to include the disclosure that the setting unit sets the display area based on an instruction to zoom-in or -out on display from a user of LEE. The motivation for this modification could have been to allow a user to choose her own viewing area size to reconcile the display of a button or widget with the display of background graphics and/or applications.
Regarding claim 7, SUN-ANDERSON disclose the information processing apparatus according to Claim 1; however, SUN-ANDERSON do not explicitly disclose that the setting unit sets the display area based on an instruction for display magnification from a user, which LEE discloses (LEE; ¶ 0048; “… in FIG. 7B, the electronic device may display in a set display area an image 704 indicating that the screen is currently being zoomed in …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 1 of SUN-ANDERSON to include the disclosure that the setting unit sets the display area based on an instruction for display magnification from a user of LEE. The motivation for this modification could have been to allow a user to choose her own viewing area size to reconcile the display of a button or widget with the display of background graphics and/or applications.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ANDERSON as applied to claim 1 above, and further in view of Arai et al. (U.S. Patent 6,201,542; 'ARAI').
Regarding claim 4, SUN-ANDERSON disclose the information processing apparatus according to Claim 1; however, SUN-ANDERSON do not explicitly disclose that when an instruction to zoom in on display is given from a user, the generation unit uses shape data with lower resolution among the plurality pieces of shape data to generate the image, which ARAI discloses (ARAI; Col. 11, Lines 43-58; “… the polygon reduction execution part 32 performs polygon reduction processing (step S207). The progression level is shifted on the basis of the relation between the progression levels corresponding to the object display position. The polygon reduction processing is performed to a uniform extent on the object portions, which have been adjusted to the size shown in FIG. 3b. Therefore, the distance between neighboring progressive polygon data in the magnified object portion becomes larger when the magnification ratio is larger. This means that the level of detail for the progressive polygon data is lowered [‘uses shape data with lower resolution’] in just this portion (to a coarser level). In other words, when the magnification of the object [‘zoom in’] portion constituting the teeth is sufficient, the polygon reduction processing is performed starting with detailed portions …”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 1 of SUN-ANDERSON to include the disclosure that when an instruction to zoom in on display is given from a user, the generation unit uses shape data with lower resolution among the plurality pieces of shape data to generate the image of ARAI. The motivation for this modification could have been to use lower-resolution polygons to increase the tessellation speed to avoid a noticeable lag in rendering for the viewer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ANDERSON as applied to claim 1 above, and further in view of Gerges et al. (U.S. Patent 10,121,225; 'GERGES').

    PNG
    media_image3.png
    508
    478
    media_image3.png
    Greyscale

Regarding claim 5, SUN-ANDERSON disclose the information processing apparatus according to Claim 1; however, SUN-ANDERSON do not explicitly disclose that:
the acquisition unit obtains two pieces of the surface characteristics data with different resolutions, which GERGES discloses (GERGES; FIG. 6; Col. 14, Lines 37-42; “If [3-D] data is available (“yes” at 625), then access to that data may be provided at 630 [‘data with lower resolution’]. Access may mean that the [3-D] data is streamed in real-time as requested, or it may mean that download of an entire data set pertaining to a particular pipeline or segment of a pipeline is made available” Col. 14, Lines 53-56; “The VR/AR headset accesses the data 640 either as a stream, a download, or a dynamic download (requesting only low resolution versions until more granularity is requested or user interactions suggest it is needed).”) nor do SUN-ANDERSON explicitly disclose that, 
when an instruction to zoom out on display is given from a user, the generation unit uses surface characteristics data with lower resolution of the two pieces of surface characteristics data to generate the image, which GERGES also discloses (GERGES; FIG. 6; Col. 14, Lines 61-67 --- Col. 15, Lines 1-8; “The [3-D] data, at whatever level of generalization, is then rendered at 650. This means that the [3-D] data is displayed on the display of the VR/AR headset … If the data is low-resolution or if a viewer is particularly “zoomed out” from the pipeline, the data may appear to be quite generalized. However, as a user “zooms in” the software may automatically, or upon request, indicate that it is interested in obtaining higher resolution at 655. This may automatically occur as the user “zooms in” or may happen in the background to account for user interaction indicating that a particular portion of the pipe is of particular interest to a viewer. Or, a user may merely request that it begin downloading a higher resolution version of the [3-D] data” Col. 15, Lines 11-12; “If so (“yes” at 655), then a higher resolution version of the [3-D] data may be accessed at 660 [‘data with higher resolution’].).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 1 of SUN-ANDERSON to include the disclose that the acquisition unit obtains two pieces of the surface characteristics data with different resolutions and that when an instruction to zoom out on display is given from a user, the generation unit uses surface characteristics data with lower resolution of the two pieces of surface characteristics data to generate the image of GERGES. The motivation for this modification could have been to increase rendering efficiency by providing higher resolution for zoomed-in surfaces/objects which would be more noticeable, and providing lower resolution renderings/data for zoomed-out surfaces/objects where artifacts would be less noticeable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ANDERSON as applied to claim 1 above, and further in view of Yang (U.S. PG-PUB 2018/0190016, 'YANG').
Regarding claim 6, SUN-ANDERSON disclose the information processing apparatus according to Claim 1; however, SUN-ANDERSON do not explicitly disclose a determination unit configured to:
determine whether a value indicating shape characteristics of the object in the display area is within a range according to the shape data, which YANG discloses (YANG; ¶ 0103; “After applying the filtering criteria, the vehicle computing system 1220 may additionally fit 1220 a plane to the vertices of the remaining 3D triangles [‘shape data’]. … the vehicle computing system 1220 performs a regression (e.g., a RANSAC regression) to identify a plane of best fit for the vertices of the remaining 3D triangles. This plane is presumed to represent the road surface. After identifying the plane, the vehicle computing system 1220 removes 1230 any 3D triangles that have a vertex that is more than a threshold distance [‘range according to the shape data’] from the plane. The 3D triangles that still remain are then presumed to be on flat [‘determine whether a value indicating shape characteristics of the object’] on the ground, and these 3D triangles are used to generate 940 the interpolated 3D points” [The Examiner notes that the instant specification discloses in ¶ 0018 that the ‘range’ refers to an error sum of squares that indicates the planarity of a polygon apex, or the relative flatness of a shape to be represented with polygons. The range, having a threshold on either end, indicates the flatness/lack of features on the low end and the complicatedness/abundance of features on the high end.]), wherein the generation unit
determines shape data for use for the image to be displayed based on a result of determination by the determination unit, which YANG also discloses (YANG; ¶ 0087; “After projecting the 3D points onto the plane to generate the corresponding 2D points, the triangulation process performs a triangulation algorithm on the 2D points to generate a set of 2D triangles. Continuing with the previous example, FIG. 10C illustrates a set of 2D triangles 1045 that is generated by performing triangulation on the 2D points 1040 shown in FIG. 10B. … triangulation is a process for generating a set of [2-D] triangles whose vertices are defined by a given set of [2-D] points. … the vehicle computing system 120 performs a Delaunay triangulation on the 2D points, which generates a set of 2D triangles in a manner that maximizes the minimum angle of all the angles in the triangles.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 1 of SUN-ANDERSON to include the determining whether a value indicating shape characteristics of the object in the display area is within a range according to the shape data and the determining shape data for use for the image to be displayed based on a result of determination by the determination unit of YANG. The motivation for this modification could have been to identify generally flat surfaces, such as roadway surfaces in a vehicular navigation/automation environment, to eliminate any extraneous vertices belonging to shapes/primitives that would lie outside of the generally flat surface. This elimination of extraneous shapes/vertices allows for compression of large data sets and faster transmission of data.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ANDERSON and LEE as applied to claim 7 above, and further in view of Harada et al. (U.S. PG-PUB 2006/0139348, 'HARADA').
Regarding claim 8, SUN-ANDERSON-LEE disclose the information processing apparatus according to Claim 7; however, SUN-ANDERSON-LEE do not further disclose: 
a determination unit configured to determine whether the display magnification specified by the user is higher than or equal to a threshold, wherein 
the generation unit determines shape data for use for the image to be displayed based on a result of determination by the determination unit, which HARADA discloses (HARADA; ¶ 0055; “When the picture looks rugged with use of the triangles generated within the rough conversion tolerance, the triangular Bezier surfaces generation processing unit 42 operates to produce the detailed display (Steps S16 and S17). … the triangular Bezier surfaces generation processing unit 42 generates triangular Bezier surfaces based on the normal as well as the tangential vectors. … the triangular Bezier surfaces are subdivided into small triangles. The level of subdivision (tessellation) is determined based on the sensory quality, i.e., whether or not the picture looks smooth. … the level of tessellation is determined based on the display conditions such as the size of a displayed object [‘display magnification’], the resolution (number of vertical and horizontal pixels), the magnification rate, etc., in comparison with the predetermined threshold values for each display.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 7 of SUN-ANDERSON-LEE to include the determining whether the display magnification specified by the user is higher than or equal to a threshold and the determining shape data for use for the image to be displayed based on a result of determination of HARADA. The motivation for this modification could have been to provide a method for approximating and displaying a 3-D object represented by CAD data, wherein the CAD data, which is often too complex to be displayed because of the limited memory capacity, are approximated to be displayed on a personal computer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of ANDERSON as applied to claim 1 above, and further in view of Winnemoeller et al. (U.S. PG-PUB 2013/0127889, 'WINNEMOELLER').
Regarding claim 9, SUN-ANDERSON disclose the information processing apparatus according to Claim 1; however, SUN-ANDERSON do not explicitly disclose that the - 17 -10211756US01 acquisition unit obtains the surface characteristics data for each of materials included in the object, which WINNEMOELLER discloses (WINNEMOELLER; FIG. 13, element 1360; ¶ 0133; “… the method … applies … lighting/shading effects to the texture map along … diffusion curves of the 2D image, as distorted by the theoretical 3D surface. … this may include … assigning material properties to the theoretical surface. These material properties … depend on the shading model used (e.g., Phong shading …) and may include … a reflection coefficient, a refraction coefficient, glossiness, a specular color, a diffuse color”; [The Examiner notes that ¶ 0019 of the instant specification discloses that ‘surface characteristics … are expressed on the basis of Phong reflection model.’]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the information processing apparatus according to Claim 1 of SUN-ANDERSON to include the disclosure that the - 17 -10211756US01 acquisition unit obtains the surface characteristics data for each of materials included in the object of WINNEMOELLER. The motivation for this modification could have been to create realistic, light-responsive textures to arbitrarily apply to simulated surfaces to heighten the photorealism of a computer-generated image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619